UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 TRUSTEES OF THE PAVERS AND ROAD
 BUILDERS DISTRICT COUNCIL WELFARE,
 PENSION, ANNUITY, AND
 APPRENTICESHIP, SKILL IMPROVEMENT
 AND SAFETY FUNDS,                                                    19-CV-2312 (ARR)(PK)

                   Plaintiffs,                                        Opinion & Order

                           — against —                                Not for electronic or print
                                                                      publication
 SHELBOURNE CONSTRUCTION CORP.,

                   Defendant.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated March 5,

2020 from the Honorable Peggy Kuo, United States Magistrate Judge, granting plaintiffs’ Motion for

Default Judgment. Report and Recommendations (“R&R”), ECF No. 22. The deadline for filing

objections has passed, and no objections to Judge Kuo’s findings have been filed.

        The Court reviews “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011).

Where no timely objections have been filed, “the district court need only satisfy itself that there is no

clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

(LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety, as

the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).
         Accordingly, default judgment is entered against Shelbourne Construction Corp. with

respect to liability. Plaintiffs are awarded damages in the amount of:

         (1) Unpaid contributions and union assessments, consisting of $131,913.40;

         (2) Interest on unpaid contributions excluding union assessments in the amount of
         $20,037.78, plus $5.49 per day from February 11, 2020 through the date of judgment;

         (3) Late-payment interest of $437.79;

         (4) Liquidated damages in the amount of $12,466.20;

         (5) Attorneys’ fees of $5,885;

         (6) Costs of $552.83; and

         (7) Post-judgment interest, to be calculated from the date the Clerk of Court enters
         judgment in this action until the date of payment, at the rate set forth in 28 U.S.C. § 1961.


SO ORDERED.



                                                         _______/s/________________
                                                         Allyne R. Ross
                                                         United States District Judge

Dated:           April 3, 2020
                 Brooklyn, New York




                                                    2
